DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2020 has been entered.

Response to Amendment
Claims 1-7, 9-11, 13, 14, 16, 18, 23, 25, and 27 are currently pending in the application.  The rejections of record from the office action dated 9/16/2019 not repeated herein have been withdrawn

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11, 14, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claim 1, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended claim 1 now recites the profile comprises, inter alia, c) a structural member adhesive.  The profile is disclosed as adapted to receive said structural members (see, for example, PGPub/Spec., [0006]), but the profile (itself) is never disclosed as comprising the structural members.  Also there is no support to state that the adjoining structural members “include a portion” of structural member adhesive because this limitation would imply less than all of the structural member adhesive is on the members.  Consequently, the profile cannot also comprise a structural member adhesive. The structural member adhesive, by definition, must reside on the structural member (not the profile).  Thus, claim 1 represents an invention not originally disclosed at the time of filing.  Also it presents an indefinite situation (see also Rejection under USC 112(b) below). 
Regarding claims 2-7, 11, 14, 23, and 25, the claims are rejected as depending from a rejected claim and not curing the deficiencies therein.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11, 14, 23, and 25  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim now recites the profile comprises, inter alia, c) a structural member adhesive.  The profile is claimed as being adapted for receiving said structural members, but the profile (itself) does not positively recite the structural members.  Consequently, an indefinite situation arises as the profile, which does not recite structural member, cannot also comprise a structural member adhesive. The structural member adhesive, by definition, must reside on the structural member (not the profile).  Thus, the claim is vague and indefinite. 
In all disclosures, and indeed also in the accompanying Remarks filed 2/18/20, p. 7, Applicant notes that “An adhesive on a structural member is disclosed in ¶0006.”  Thus, for purposes of examination, the examiner will interpret the adhesive being on the structural member.  However, as the profile does not positively recite the structural member, neither the structural member nor any adhesives on the structural member will be required to satisfy the limitations pertaining to the claimed profile.  
In claim 1, the limitation “the adhesive sealant material” on line 15 lacks antecedent basis in the claim.  This rejection can be overcome by changing the phrase to “the adhesive sealant”, which is how the limitation is recited on line 10 of the claim.
Regarding claims 2-7, 11, 14, 23, and 25, the claims are rejected as depending from a rejected claim and not curing the deficiencies therein.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 4, 7, 11, 14, and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticiapted by Riley (US 2009/0146454).
Regarding claims 1 and 7, Riley teaches a profile comprising a joint (A), a (i) central portion that is seen to be tubular (see Fig. 2, below) 130, (ii) at least one pair of spaced apart opposing flanges, on opposing side edges of the central portion, and defining a channel (see Fig. 2) 60 and 62, (B) comprising (and thus being adapted for receiving) one or more composite panels (i.e. adjoining structural members) 22 and 24 (see Figs. 1-2, below).  

    PNG
    media_image1.png
    248
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    194
    605
    media_image2.png
    Greyscale

Riley teaches an at least first adhesive material (i.e. adhesive sealant) present on the first and second flanges of the profile within the channel (Figs. 1-2) 64, 68, 66, 70.  The adhesive is provided between the base wall of the cap and the outer surfaces of the panels [0006] and in which the surfaces of the joint are seated against that of the panel thereby sandwiching the adhesive film or paste and also ensuring the thickness of the adhesive or paste seated at the surfaces [0040].  Thus, in this context, the taught sandwiched adhesive would be expected to provide some degree of sealing effect (i.e. adhesive sealant) between the seated surfaces of the joint, absent an objective showing to the contrary.  In this context, it is the examiner’s position that the adhesive of Riley may be broadly and reasonably regarded as an adhesive sealant, based on the disclosure of Riley, and thereby providing a material that resides between the panels and the profile for adhesively bonding and sealing the panels and the profile to one another.  Riley teaches the profile to provide integral clamping prior to the adhesive being cured (i.e. an adhesive sealant present on the profile to be in a green state and which is adapted to be activated by a pre-selected condition for bonding to and sealing at least one structural member) [0042].  
Further, at least one pair of perpendicular tangs (i.e. portions) (110, 74, 75, 112) are connected to at least one flange of the at least one pair of spaced apart opposing flanges. 
Finally, the examiner notes that limitations pertaining to an adhesive sealant on the one or more adjoining structural members (e.g. having a Tg different from that of the adhesive material) does not further limit the structure of the profile.  It is clear from claim 1 that the adjoining structural members are not part of the claimed profile.  As such limitations pertaining to the adjoining structural members do not further limit the claimed profile and thus are not required by the prior art to satisfy the claim. 
Regarding claim 3, the limitation of, “…wherein the profile is adapted for allowing removal and replacement of the one or more adjoining structural members,” is a phrase of intended use.  In the present case, as the structure of the profile of Riley is identical to that as claimed, the profile of Riley is equally adapted as claimed. 
Regarding claim 4, Riley teaches the cap 60 and strip 62 (i.e. the profile) to be extruded ([0034], [0037], Figs. 1-2, above).  
Regarding claims 11 and 14, as discussed in the rejection of claim 1, limitations pertaining to the adjoining structural members are not part of the claimed profile and thus do not further limit the claim. 
Regarding claim 23, it is clear that Riley teaches interlocking joints (Riley, title, abstract).  Thus, the finished joint of Riley is identically “one piece” as is necessary to function in its intended application. As such, it is the examiner’s position that the joint of Riley reads on a “one-piece” as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riley (US 2009/0146454), as applied to claim 1 above, and in further view of Petterson (USPN 3,190,409).
Regarding claims 2 and 25, the limitations of claim 1 have been previously set forth.  Riley does not teach what to use as the adhesive sealant, nor teaches it to be expandable. 
Petterson is in the related field of joining members of a join (col. 1, lines 10-15).  In particular, Petterson teaches, if desired, to increase the strength and seal of the joint by coating the sides of the grooves, panels, etc., with suitable adhesive (col. 3, lines 15-44, Fig).  Suitable adhesives include epoxy adhesives (col. 3, lines 23-25).  
Riley and Petterson are both in related fields concerning the joining of members in a joint.  It would have been obvious to one skilled in the art to use an epoxy adhesive as the adhesive of Riley, including the on the flanges, for the purpose of increasing strength and seal of the joint (Petterson, col. 3, lines 15-20).  Finally, the examiner notes that Applicant discloses expandable materials to include . 
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riley (US 2009/0146454), as applied to claim 1 above.
Regarding claims 5 and 6, the limitations of claim 1 have been previously set forth. Riley teaches the cap 60 and strip 62 (i.e. the profile) to be made of metal or plastic (Riley, [0034])(Fig. 1-2, above).  Furthermore, Riley teaches the panels to be made of aluminum, steel, or fiberglass [0032].  Although Riley does not expressly teach the profile itself to be made of aluminum, steel, or fiberglass, it would have been obvious to one skilled in the art at the time of invention to choose so as to match the materials used in the panel.   Motivation would be to choose a material with sufficient strength and durability to function as a joint in a vehicular structure.  

Allowable Subject Matter
Claims 16, 9, 10, 13, 18, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 16 and 27, none of the prior art (e.g. Riley, Sjostedt, Ishikawa, nor Petterson) teach or suggest both an adhesive sealant and panel adhesive/structural member adhesive (claims 16 and 27, respectively) having different Tg’s, and with further regards to claims 1 and 27 in which upon de-boding only the adhesive sealant de-bonds while the panel adhesive/structural member adhesive remains bonded.  There would be no motivation for one skilled in the art, with the exception of hindsight, to modify the profile of Riley to comprise an adhesive sealant and another adhesive material with different Tg’s nor with the adhesive sealant specifically de-bonding and the panel/structural member adhesive, as currently claimed by Applicant.  
Regarding claims 9, 10, 13 and 18, the claims include all limitations of an allowable claim and thus are also seen to be allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments and amendments to the claims filed 2/18/2020 with regards to Rejection under USC 112(a) of claims 1, 16, 27, and 24; and under USC 112(b) of claims 1, 9, 10, 13, 16, 18, 25, and 27 have been rendered moot upon amendment.
The rejections have thus been withdrawn.
However, regarding claim 1, a new Rejection under USC 112(a) and (b), set forth supra, has been provided in response to the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        




/KEVIN C ORTMAN JR./Examiner, Art Unit 1782